DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al (US Publication 20170052295) in view of Oyama et al (US Patent 6344288).
a.	As to claims 1-4, 9, 11, Sakuma discloses an optical member comprising a first optical layer (absorbing layer) and a reflective layer (paragraph 89).  The combination of these two layers reads on applicant’s color developing layer.  The optical member can further include a window material (substrate) 10 with a second optical member 5 (pattern layer) as well as a functional layer (color layer).  Sakuma discloses that the transmission of the optical member is preferably as neutral as possible, a pale color tone, blue, blueish green, and this is achieved by adjusting the chromaticity of the x and y coordinates.  However, this reference is silent to Si in the light absorbing layer and specifics of the formula/thickness.
	It would have been obvious to one of ordinary skill in the art to have modified Sakuma and formed any color tone including a cool color tone satisfying the equation as one of ordinary skill in the art would know how to form an aesthetically pleasing pattern by adjusting the color coordinates and thickness of the layer to satisfy the equation.  Further it would have been obvious to have a dichroism meet the claimed equation from claim 11, as one of ordinary skill in the art would know how to form an aesthetically pleasing pattern by adjusting the color coordinates and thickness of the layer to satisfy the equation.
b.	Oyama et al disclose the use of silicon within a light absorbing layer for use in in shielding layers.
c.	It would have been obvious to one of ordinary skill in the art to have modified Sakuma and formed the light absorbing layer using silicon as it is a known layer used for light absorbing layers within the visible light range.  See MPEP 2144.06.

d.	As to claim 5, the reflective layer is made of Al, Si, Ti and can be a single layer or made of multiple layers.

e.	As to claims 6 and 7, the light absorbing layer has a refractive index of less than 8 as the optical layer has a refractive index of about .005 and will have an extinction coefficient of less than 4 but greater than 0.

f.	As to claims 8 and 10, as seen in the figures the light absorbing layer has an embossed pattern, therefore the layer will have a different thickness at two different locations.

g.	As to claims 12 and 13, the material of the base layer can be a PET layer.  Further it should be noted that claims 12 and 13 are a product by process claim in that it defines how the layer was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the plastic film structure, and the reference discloses such a product.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785